Per Curiam ;
Each of these appeals is from a decree made in one case. *310They were argued together. Coal in place is laud. The grant, of a right to mine coal in the land of the lessor and remove it therefrom, although the instrument may be called a lease, is a grant of an interest in the land itself, and not a mere license to take the coal. There was, therefore, no error in the master and in the court holding the transaction in this case constituted a sale of the land. We also think the election by the court, through the instrumentality of the committee of the lunatic, was properly made in behalf of the latter. There was no error in decreeing that the costs be paid out of the fund.
Decree affirmed and appeal of each party dismissed, at the cost of the respective parties therein.